            Case 5:18-cv-00312-DAE Document 24 Filed 03/04/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

 JOANNA CASTRO,
 PLAINTIFF
                                                           Case No. 5:18-CV-312-DAE
        V.

 ALBERT SALINAS, et al.
 DEFENDANTS



   PLAINTIFF’S UNOPPOSED MOTION TO EXTEND TIME TO FILE RESPONSE
         TO DEFENDANTS’ FRCP RULE 12(B)(6) MOTION TO DISMISS

TO THE HONORABLE DISTRICT COURT JUDGE EZRA:

       Now comes Plaintiff, Joann Castro, and moves the Court to extend time to file her response

to the Defendants’ Motion to Dismiss for Defendants Valenciano and the City of Olmos Park, and

would show as follows in support of said Motion:

       1.        Defendants filed their Motion to Dismiss on February 15, 2019.

       2.        Counsel for Castro was set for trial on the following criminal cases between then and

             the date the response was due: State v. Arnold Ojeda, Cause No. 8717595, in Austin

             Municipal Court on February 26th. This setting required Counsel’s attention to prepare,

             and counsel had other criminal cases set on courts’ dockets which required her time and

             attention.

       3.        Leading up to the due date for her response, Counsel had two cases set for trial the

             week of March 4th, including State v. Cedric Irvin, Cause Number C-1-CR-18-151621, in

             Travis County Court at Law 4, and State v. Stormi Ortega, Cause Number C-1-CR-18-
                                                   1
     Case 5:18-cv-00312-DAE Document 24 Filed 03/04/19 Page 2 of 3



      201206 in Travis County Court at Law 7. Both required preparation the weeks prior to

      the settings. Irvin was reset at the last minute before jury selection on Monday, March 4,

      2019. Ortega appears to be first in line for trial on Wednesday, March 6, 2019.

4.       Because of the time she committed to her criminal docket, counsel requires

      additional time to file her response in opposition to the Defendants’ Motion to Dismiss.

5.       This Motion is not made for the purpose of delay, but so that justice may be done.

6.       Counsel asks for an extension until March 15, 2019 to file her response in opposition

      to the Defendants’ Motion to Dismiss.

7.       Opposing Counsel is UNOPPOSED to this extension.




                                         Respectfully Submitted,
                                         PLAINTIFF

                                         By:
                                         /s/ Millie L. Thompson
                                         Millie L. Thompson
                                         Texas State Bar Number: 24067974
                                         The Law Office of Millie L. Thompson
                                         1411 West Ave., Ste. 100
                                         Austin, Texas 78701
                                         Telephone: (512) 293-5800
                                         Fax: (512) 682-8721
                                         Email: millieaustinlaw@gmail.com




                                            2
         Case 5:18-cv-00312-DAE Document 24 Filed 03/04/19 Page 3 of 3



                                    Certificate of Conference

I, Millie Thompson, do hereby certify that on March 4, 2019, I conferenced with Adolfo Ruiz
regarding this Motion by telephone. He is unopposed.

Denton Navarro Rocha Bernal & Zech
2517 N. Main Ave.
San Antonio, TX 78212
(210) 227-3243
F (210) 225-4481
Patrick.bernal@rampage-sa.com
Adolfo.ruiz@rampage-sa.com


                                              /s/ Millie L. Thompson
                                              Millie Thompson, Plaintiff’s Attorney


                                      Certificate of Service

I, Millie Thompson, do hereby certify that on this the 4th day of March 2019, a true and correct copy
of this Plaintiff’s Motion to Extend Time to File was served on all parties of record via email to

Denton Navarro Rocha Bernal & Zech
2517 N. Main Ave.
San Antonio, TX 78212
(210) 227-3243
F (210) 225-4481
Patrick.bernal@rampage-sa.com
Adolfo.ruiz@rampage-sa.com


                                              /s/ Millie L. Thompson
                                              Millie Thompson, Plaintiff’s Attorney




                                                 3
